1 Reported in 1 N.W.2d 418.
More of the same inexcusable delay upon which we had occasion to comment in dismissing the prior appeal from the order denying the motion for new trial (Schnedler v. Warren,209 Minn. 605, 297 N.W. 35) has here been brought to the attention of the court in opposition to a motion for additional time within which to comply with the rule requiring timeliness in filing a record and brief. Supreme Court Rule VIII(1) (200 Minn. xxix). There is no need to comment upon the facts. Suffice to say that there has been conscious contempt for orderly procedure.
Motion denied and appeal dismissed. *Page 619